DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Response to Amendment
The amendment dated 12/23/2020 has been entered. Claims 1-7, 9-10, 16-18, 20-29, 31-35 has been amended. Claims 36-41 are newly added. No claim has been cancelled. Claims 1-41 are pending in the application.

 Response to Arguments
Applicant’s argument dated 12/23/2020 has been acknowledged but are moot since a new primary reference Sundstrom (US 2006/0220191 A1) is used to reject claims 1-35 and none of the argument apply to Sundstrom or any of its combination with cited secondary references. 
	Amendment to claims 2-3 overcomes 112(b) rejection as set forth in previous office action, accordingly, ascoaietd 112(b) rejections are hereby withdrawn. 

	Amendment to claim 7, overcomes 112(b) rejection set forth in previous office action. Accordingly, 112(b) rejection of claim 7 is hereby withdrawn. 
Upon further review, 112(b) rejections of claim 8 regarding “the leads” in line 1, are hereby withdrawn. However, claims 4,6,9-15,18-20,22-23,27-28,32,34-35 & 39-41 are subject to 112(b) issues as rejected in current office action (see 112(b) rejection section below).


Claim Objections

Claim 25 is objected to because of the following informalities: 
Claim 25 (line 5) recites “but not the bent portion” which should be “but not on the bent portion” similar to as recited in claim 35.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,6,9-15,18-20, 22-23, 27-28, 30-35 & 39-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 4 recites “one of the leads”. It is not clear if it is referring to “one of the same width ones of the leads” in claim 1 instead. Examiner is interpreting it as such.
Claim 6 (lines 1-2) recites “each of the same width ones of the leads….have a ….reduced cross section” which conflicts with claim 1 recitation “some but not all of the same width ones of the leads having reduced cross-sectional area….”   which implies not each of the same width ones of the leads but some of the same width ones of the leads have reduced cross section. It is not clear if it is intended to recite “some of the same width ones of the leads….” Instead. 
	Claim 9 in line 4 recites “a semiconductor die” and “a lead frame”. It is not clear if they are referring to “a semiconductor die” and “a leadframe” and recited in lines 2-3 respectively or referring to another leadframe and another semiconductor die instead. Examiner is interpreting recitations as “the semiconductor die” and “the lead frame”.
	Claims 10-15, 26-30 are rejected being dependent on claim 9.
	Claim 18 (line 9) recites “the first portion”. It is not clear if it is referring to “a reduced cross-sectional first portion” of claim 18(line 7) or a different first portion.  Examiner is interpreting it as “the reduced cross-sectional first portion”. Claim 19-20 subject to same 112(b) issue being dependent on claim 18.
	Claims 19-20, 31-35 are rejected being dependent on claim 18.
	Claim 19 (line 1) still recites “the reduced cross-section region” in line 1 which has an antecedent base issue, as rejected in previous office action. Therefore, associated 112(b) rejection of claim 19 is maintained. 
	Claim 20 (line 1) still recites “the reduced cross-section region” in line 1 which has an antecedent base issue, as rejected in previous office action. Therefore 112(b) rejection of claim 19 is maintained.
	Claim 22 (lines 1-2) & claim 23 (lines 1-2) still recites “the first reduced cross-sectional area” which has an antecedent base issue, as rejected in previous office action. Examiner is interpreting it as “the reduced cross-sectional area” referring to “a reduced cross-sectional area” recited in claim 1(lines 5-6). 
	Claim 27(lines 1-2) & claim 28 (lines 1-2) still recites “the first reduced cross-sectional area” which has an antecedent base issue, as rejected in previous office action. Examiner is interpreting it as “the reduced cross-sectional area” referring to “a reduced cross-sectional area” recited in claim 1(lines 5-6).
	Claim 30 still recites “one of the leads” in line 1. It is not clear if it is referring to “one of the same width ones of the leads”. Examiner is interpreting as such. 
Claim 30 in line 4 still recites “the reduced cross-section regions” which has an antecedent base issue as rejected in previous office action. Examiner is interpreting it as “the reduced cross sectional areas” in sync with claim 1.
Claim 32(line 1-2),Claim 33(line 1-2) still recites “the first reduced cross-sectional area” which has an antecedent base issue, as rejected in previous office action. Examiner is interpreting it as “the reduced cross-sectional first portion” referring to “a reduced cross-sectional first portion” as recited in claim 18(lines 6-7).
	Claim 34 (lines 1-2) still recites “the reduced cross-sectional area” which has an antecedent base issue, as rejected in previous office action. Examiner is interpreting it as “the reduced cross-sectional first portion” referring to “a reduced cross-sectional first portion” as recited in claim 18 (lines 6-7).
Claim 35 in line 4 still recites “the reduced cross-section regions” which has an antecedent base issue as rejected in previous office action. Examiner is interpreting it as “the reduced cross-sectional first portion” in sync with claim 18.
	Claim 39 in line 4 recites “a semiconductor die” and “a lead frame”. It is not clear if they are referring to “a semiconductor die” and “a leadframe” recited in lines 2 & 3 respectively or referring to another leadframe and another semiconductor die instead. Examiner is interpreting recitations as “the semiconductor die” and “the lead frame”.
Claims 40-41 rejected being dependent on claim 39. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-10, 12, 16, 24, 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sundstrom (US 2006/0220191 A1)

Regarding claim 1, Sundstrom discloses,


    PNG
    media_image1.png
    524
    763
    media_image1.png
    Greyscale

An electronic device (Fig. 10) comprising:
a semiconductor die (628, Fig. 7);
an enclosure (634, Fig. 8) that encloses a portion of the semiconductor die (634 encloses die 628 in Fig. 7, para [0039]);
and leads (217) extending outwardly from the enclosure (see Fig. 10) and electrically connected to the semiconductor die (via wire bonds 630, Fig. 7),
 some but not all of same width ones of the leads having a reduced cross-sectional area along a longitudinal length of the lead (see annotated Fig. 7 above, LEAD A, LEAD B, LEAD C, LEAD D have same width W as seen in Fig. 7, and hence they are “same width ones of the leads” among which LEAD A/LEAD B have reduced cross-sectional area (marked as A) between virtual plans A-B & C-D/E-F & G-H but LEAD C/LEAD D do not have reduced cross-sectional area between same virtual plans A-B & C-D/E-F & G-H).

Regarding claim 2, Sundstrom discloses the electronic device of claim 1 and further disclose, wherein the reduced cross- sectional area on the same width ones of the leads includes a slot, a notch, a grove, or a compressed region (reduced cross-sectional area A has reduced/compressed width compared to width W at the tip of the lead, as seen in Fig. 7 above, and hence may be interpreted as including an compressed region in width direction).

Regarding claim 3, Sundstrom discloses the electronic device of claim 2 and further disclose, wherein the reduced cross- sectional area on the same width ones of the leads includes the slot, the notch, the grove, or the compressed region located on a top surface, a bottom surface, a right side or a left side of the lead (the compressed region A is located on top surface of lead A and LEAD B)  

Regarding claim 6, Sundstrom discloses the electronic device of claim 1 and further disclose, wherein each of the same width ones of the leads has a same number, size or shape of reduced cross-section regions (each reduced cross-section area A o LEAD A & LEAD B is of same tapered shape).



Regarding claim 9, Sundstrom discloses,

A method for forming an electronic device comprising (Figs. 6-10): 
providing a leadframe (Fig. 6) having leads (217); 
providing a semiconductor die (602, Fig. 7); 
attaching a semiconductor die (602) to a leadframe;
electrically connecting the semiconductor die to leads of the leadframe (electorally connecting 602 to 217 via bond wire 632); 
and reducing a cross-sectional area of some but not all of same width ones of the leads along a longitudinal length of the lead (reducing cross-sectional area of LEAD A & LEAD B (but not reducing cross-sectional area of LEAD C & LEAD D) along its longitudinal length between virtual plan A-B/C-D and E-F/G-H as shown).

Regarding claim 10, Sundstrom discloses the method of claim 9 and further disclose, wherein reducing the cross-sectional area of the same width ones of the leads (in Fig. 6) occurs prior to the attaching the semiconductor die to the leadframe (in Fig. 7).   

Regarding claim 12, Sundstrom discloses the method of claim 9 and further disclose, further including preforming a tiebar cut on the leadframe (removing inner lead tiebar 626, para [0040])   


Regarding claim 16, Sundstrom discloses, 

    PNG
    media_image1.png
    524
    763
    media_image1.png
    Greyscale

 A leadframe (Fig. 6), comprising: a die pad (602, Fig. 7); 
and first and second same width leads (LEAD A & LEAD C), a top surface of the die pad and a top surface of the first and second same width leads lying in a plane (top surface of 602 and top surface of LEAD A & LEAD C lying in their respective plane), the first but not the second same width lead having a reduced cross-sectional area along a longitudinal length of the first same width lead ( LEAD A but not LEAD C has reduced cross-sectional area A between virtual planes A-B & C-D).  

Regarding claim 24, Sundstrom discloses the electronic device of claim 2 and further disclose, wherein the reduced cross- sectional area on the same width leads includes the slot, the notch, the grove, or the compressed region located on a top surface, a bottom surface, a right side and a left side of the lead. (reduced cross-sectional area A has reduced/compressed width compared to width W at the tip of the lead, as seen in Fig. 7 above, and hence may be interpreted as including an compressed region in width direction. The compressed region A is located on top surface of lead A and LEAD B)  

Regarding claim 29, Sundstrom discloses the method of claim 9 and further disclose, wherein the reduced cross-sectional area on the leads includes a slot, a notch, a grove, or a compressed region located on a top surface, a bottom surface, a right side and a left side of the same width lead (reduced cross-sectional area A has reduced/compressed width compared to width W at the tip of the lead, as seen in Fig. 7 above, and hence may be interpreted as including an compressed region in width direction. The compressed region A is located on top surface of lead A and LEAD B)   



Claims 36-37 & 39 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HIGGINS, III (US 2015/0001691 A1) (hereinafter called HIGGINS).


Regarding claim 36, HIGGINS discloses,


    PNG
    media_image2.png
    740
    647
    media_image2.png
    Greyscale



 An electronic device (100, Figs. 1-2, para [0014]) comprising: 
a semiconductor die (104, para [0014]); 
an enclosure (118, Figs 1-2, para [0016]) that encloses a portion of the semiconductor die; 
and leads (110, Figs. 1-2) extending outwardly from the enclosure and electrically connected to the semiconductor die (via bond wire 116, Fig. 1),
	a slot formed in a top surface of the leads (slot formed by intermediate region 216 with knee region 206 and heel/ankle region 208 on top surface of 110, marked as “slot” in Fig. 2 above) runs at least partially along the longitudinal length of the leads (as seen in Fig. 2 above, the slot runs partially along the longitudinal length of 110).

Regarding claim 37, HIGGINS discloses the electronic device of claim 36 and further disclose, wherein the slot is spaced within left and right sides of the leads (as seen in Fig. 2 above, the slot is spaced within left and right sides of the lead 110).

Regarding claim 39, HIGGINS discloses, 

    PNG
    media_image2.png
    740
    647
    media_image2.png
    Greyscale

 A method for forming an electronic device (100, Figs. 1-2, para [0014]) comprising: 
providing a leadframe (102, Fig 1) having leads (110, Fig. 1);
 providing a semiconductor die (104, Fig. 1); 
attaching a semiconductor die to a leadframe (via bond wire 116); 
electrically connecting (via 116) the semiconductor die to leads of the leadframe; 
and forming a slot in a top surface of the leads (slot formed by intermediate region 216 with knee region 206 and heel/ankle region 208 on top surface of 110, marked as “slot” in Fig. 2 above) running at least partially along the longitudinal length of the leads (as seen in Fig. 2 above, the slot runs partially along the longitudinal length of 110).

Regarding claim 40,HIGGINS  discloses the method of claim 39 and further discloses, wherein the slot is spaced within left and right sides of the leads (as seen in Fig. 2 above, the slot is spaced within left and right sides of the lead 110).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom (US 2006/0220191 A1).

Regarding claim 4, Sundstrom discloses the electronic device of claim 1 and further disclose (see further annotated Fig. 7 below), wherein at least one of the leads includes a bent portion (including bent portion-1 & bent portion-2 as marked) and a flat portion (as marked), the bent portion positioned between the enclosure and the flat portion (portion of the bent portion i.e. bent portion-2 is positioned between 634 & the flat portion as marked, see Fig. 8) , …….the reduced cross- section area located on the bent portion and/or the flat portion ( reduced cross-sectional area located on bent portion 1 as seen in Fig. 7 below). 
	
    PNG
    media_image3.png
    527
    735
    media_image3.png
    Greyscale

But Sundstrom does not explicitly disclose,
…….the flat portion configured to be connected to a circuit board….
Meanwhile, Sundstrom additionally discloses, an electronic package 10 wherein outer leads 20 connected to printed circuit board (PCB) 9 (see para [0021], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sundstrom’s electronic device such that outer lead (flat portion) are connected to a printed circuit board, in order to form an electronic package, as taught by Sundstrom above.

Regarding claim 5, Sundstrom discloses the electronic device of claim 1 but does not explicitly discloses, wherein the reduced cross-section2TI-79611Application No. 16/254,718 Amendment dated December 23, 2020Reply to Office Action of July 31, 2020 area has a cross-sectional area that is 5% to 50% smaller in size to a cross-sectional area of a portion of the lead that is absent the reduced cross-section area 
However, taking a cross-sectional area of the portion of the lead without reduced cross-section (e.g. A2 as marked within the highlighted boundary in Fig. 7 below) that is at least 5% bigger or more than the cross-sectional area A1 of the reduced cross-sectional portion of the lead, A2 would have 5% or more bigger area than the area of A1. 

    PNG
    media_image4.png
    535
    735
    media_image4.png
    Greyscale

However, it is to be noted here that the claimed range of 5% to 50% and the range 5% or more taught by Sundstrom overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, Sundstrom discloses the method of claim 9 but does not explicitly disclose, further including electrically connecting the leads of the electronic device to a printed circuit board.
Meanwhile, Sundstrom additionally discloses, an electronic package 10 wherein outer leads connected to printed circuit board (PCB) 9 (see para [0021], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sundstrom’s method such that the leads are connected to a printed circuit board, in order to form an electronic package, as taught by Sundstrom above.

Regarding claim 17, Sundstrom discloses the leadframe of claim 16 and further disclose, wherein the reduced cross-section area of the first same width lead is between 5% to 50% smaller in size to a cross-sectional area of a portion of the first lead same width lead that is absent the reduced cross-section area
However, taking a cross-sectional area of the portion of the lead without reduced cross-section (e.g. A2 as marked within the highlighted boundary in Fig. 7 below) that is at least 5% bigger or more than the cross-sectional area A1 of the reduced cross-sectional portion of the lead, A2 would have 5% or more bigger area than the area of A1. 

    PNG
    media_image4.png
    535
    735
    media_image4.png
    Greyscale

However, it is to be noted here that the claimed range of 5% to 50% and the range 5% or more taught by Sundstrom overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al and further in view of HIGGINS, III (US 2015/0001691 A1).
Regarding claim 8, Sundstrom discloses the electronic device of claim 1 but does not explicitly disclose, wherein the leads are J-wing leads or gull-wing leads.
But HIGGINS discloses, leads 110 with reduced cross-section region may be bended like a J-wing (Fig. 2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend Sundstrom’s leads like a J-wing, according to disclosing of HIGGINS, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 11, Sundstrom discloses the method of claim 9 and further disclose, further including bending the leads (Fig. 9, para [0039])……, the bending occurring after the reducing the cross-sectional area of the leads (in Fig. 6). 
But Sundstrom does not explicitly discloses,
… to form J-wing leads or gull-wing leads…..
But HIGGINS discloses, leads 110 with reduced cross-section region may be bended like a J-wing (Fig. 2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend Sundstrom’s leads like a J-wing lead, according to disclosing of HIGGINS, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al and further in view of Macheiner et al. (US 2017/0271246 A1).
Regarding claim 13, Sundstrom discloses the method of claim 12 and further disclose, wherein the leadframe includes a first die pad (602, Fig. 7) and a second die pad, wherein each of the die pads is configured to receive a single semiconductor die (628, Fig. 7); the method further including:(a) attaching a first semiconductor die (628) to the first die pad…., and (b) electrically connecting the first ……. to the leads of the leadframe ( via bond wire 630, Fig. 7), the tiebar cut (removing tie bar 626, para [0040]) …….
But Sundstrom does not explicitly disclose,
….and attaching a second semiconductor die to the second die pad...and second semiconductor dies….. separating the semiconductor dies from one another to form first and second electronic devices.
Meanwhile , Macheiner discloses, 

    PNG
    media_image5.png
    482
    474
    media_image5.png
    Greyscale

Leadframe strip 500 which may comprise multiple leadframe 501 comprising die pad 503, leads 502 and tiebar 514 and singulating each leadframe from leadframe strip (para [0025], para [0027], Fig. 5).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to incorporate the disclosing of Macheiner into the method of Sundstrom such that a attaching a second semiconductor die to the second die pad and electrically connecting second semiconductor die to the leads of the lead frame, and performing the tiebar cut to separate the semiconductor dies from one another to form first and second electronic devices, according to disclosing of Macheiner above, in order to form plurality of electronic device  form a single leadframe strip, thereby improving overall packaging process.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al and further in view of PU et al. (US 2018/0145032 A1).

Regarding claim 15, Sundstrom discloses the method of claim 14 but does not explicitly disclose, wherein electrically connecting the leads of the electronic device to the printed circuit board includes soldering the leads of the electronic device to conductive pads of the printed circuit board is by a metallic solder. 
But Sundstrom additionally discloses, a printed circuit board (PCB) 9 (see para [0021], and annotation in Fig. 1 below) including conductive pads (as shown) soldered to the leads of electronic device by surface mount solder connection (para [0002]).

    PNG
    media_image6.png
    282
    541
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sundstrom’s method such that outer lead are soldered to conductive pads of a  printed circuit board, in order to form an electronic package, as taught by Sundstrom above.
Sundstrom still does not explicitly disclose, 
…..by a metallic solder….
Meanwhile, Pu discloses, the solder contact 214 may be formed in a variety of shapes suitable for providing an electrical contact between two structures or points of contact. Solder contact 214 may be formed of gold (Au), silver (Ag), nickel (Ni), tungsten (W), aluminum (Al), and/or alloys thereof (para [0032]).
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use nickel as a material of solder, according to disclosing of Pu above, in order to solder the leads with the conductive pad of the PCB for electrical connection of the die with outside components in the package, since it has been held that choosing from a finite number of identified, predictable solutions such as gold (Au), silver (Ag), nickel (Ni), tungsten (W), aluminum (Al), and/or alloys thereof as a material of the solder, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).




Claim 7, 18-23 & 26-28, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom and further in view of Beng et al. (US 5,563,443).

Regarding claim 7, Sundstrom discloses the electronic device of claim 1 but does not explicitly disclose, wherein the same width ones of the leads have a different number, size or shape of reduced cross-section regions.
But Beng discloses, 
   
    PNG
    media_image7.png
    847
    662
    media_image7.png
    Greyscale

Same width leads (17, Fig. 2) may have various shapes of reduced cross-sectional area (as shown in annotated Fig. 2 above) subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and is such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to modify Sundstrom such that the same width ones of the leads have a different shape of reduced cross-section regions, according to disclosing of Beng above, in order to minimize size of the integrated circuit package, as taught by Beng above.


Regarding claim 18, Sundstrom discloses, 

    PNG
    media_image8.png
    538
    735
    media_image8.png
    Greyscale

An electronic system (electronic package, Fig. 10) comprising: an electronic device including: a semiconductor die (628, Fig. 7),4TI-79611Application No. 16/254,718Amendment dated December 23, 2020Reply to Office Action of July 31, 2020 an enclosure that (634, Fig. 8) encloses a portion of the semiconductor die, and leads (217, Fig. 7) electrically connected to the semiconductor die (via bondwire 632, para [0039]) and extending outwardly from the enclosure (as seen in Fig. 10) , some but not all of same width ones of the leads having a reduced cross-sectional first portion  (see annotated Fig. 7 above, LEAD A, LEAD B, LEAD C, LEAD D have same width W as seen in Fig. 7, and hence they are “same width ones of the leads” among which LEAD A/LEAD B have reduced cross-sectional area (marked as A) between virtual plans A-B & C-D/E-F & G-H but LEAD C/LEAD D do not have reduced cross-sectional area between same virtual plans A-B & C-D/E-F & G-H) between adjacently positioned second and third portions (as shown in Fig. 7 above) along a longitudinal length of the leads,
But Sundstrom does not explicitly disclose, the first portion having a smaller cross-sectional area than cross- sectional areas of the second and third portions; and a printed circuit board, including conductive pads soldered to the leads of the electronic device. 
Meanwhile, Sundstrom additionally discloses, a printed circuit board (PCB) 9 (see para [0021], and annotation in Fig. 1 below) including conductive pads (as shown) soldered to the leads of electronic device by surface mount solder connection (para [0002]).

    PNG
    media_image6.png
    282
    541
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sundstrom’s electronic device such that outer lead are soldered to conductive pads of a  printed circuit board, in order to form an electronic package, as taught by Sundstrom above.
	Sundstrom still does not explicitly discloses, the first portion having a smaller cross-sectional area than cross- sectional areas of the second and third portions;
Bur Beng discloses, the first portion having a smaller cross-sectional area than cross- sectional areas of the second and third portions (see annotated Fig. 2 below).
Same width leads (17, Fig. 2) may have various shapes  subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and is such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).

    PNG
    media_image9.png
    847
    662
    media_image9.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Sundstrom such that the first portion having a smaller cross-sectional area than cross- sectional areas of the second and third portions, according to disclosing of Beng above, in order to minimize size of an integrated circuit package, as taught by Beng above.

Regarding claim 19, Sundstrom & Beng discloses the electronic system of claim 18 but does not explicitly disclose, wherein the reduced cross-section regions have a cross-sectional area that is 5% to 50% smaller in size to a cross-sectional area of a portion of the lead that is absent the reduced cross-section regions.  
However, taking a cross-sectional area of the portion of the lead without reduced cross-section (e.g. A2 as marked within the highlighted boundary in Sundstrom Fig. 7 below) that is at least 5% bigger or more than the cross-sectional area A1 of the reduced cross-sectional portion of the lead, A2 would have 5% or more bigger area than the area of A1. 

    PNG
    media_image4.png
    535
    735
    media_image4.png
    Greyscale

However, it is to be noted here that the claimed range of 5% to 50% and the range 5% or more taught by Sundstrom overlaps each other.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, Sundstrom & Beng discloses the electronic system of claim 18 and Sundstrom further disclose, wherein at least one of the same width ones of the leads includes a bent portion (including bent portion-1 & bent portion-2 as marked) and a flat portion (as marked), the bent portion positioned between the enclosure and the flat portion (portion of the bent portion i.e. bent portion-2 is positioned between 634 & the flat portion as marked, see Sundstrom Fig. 8) , …….., the reduced cross-section regions located on the bent portion and/or the flat portion (reduced cross-sectional area located on bent portion 1 as seen in Fig. 7 below).
But Sundstrom does not explicitly discloses,
…..the flat portion configured to be soldered to the conductive pad of the printed circuit board, ……the flat portion electrically connected to the printed circuit board. 
	
    PNG
    media_image3.png
    527
    735
    media_image3.png
    Greyscale

But Sundstrom additionally discloses, an electronic package 10 wherein outer leads 20 connected to printed circuit board (PCB) 9 (see para [0021], Fig. 1) and is soldered to the conductive pad of printed circuit board (see Fig. 1 annotation below and also para [0002]).


    PNG
    media_image6.png
    282
    541
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sundstrom’s electronic device such that outer lead (flat portion) are configured to be soldered to the conductive pad of the printed circuit board and are electrically connected to the printed circuit board, in order to form an electronic package, as taught by Sundstrom above.

Regarding claim 21, Sundstrom & Beng discloses, the electronic device of claim 1 but does not explicitly disclose, including a second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead.  
But Beng discloses, 
	 A second reduced cross-sectional area along a surface of the longitudinal length of the same width lead (17) (see second reduced cross-sectional area as marked in Fig. 2 below).
Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and is such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).


    PNG
    media_image10.png
    847
    662
    media_image10.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Sundstrom such that a second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead, according to disclosing of Beng above, in order to minimize size of an integrated circuit package, as taught by Beng above.

Regarding claim 22, Sundstrom & Beng discloses the electronic device of claim 21 but does not explicitly disclose, wherein a length of the first reduced cross-sectional area is the same as a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead.
But Beng  already discloses, Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the shape of the same width leads of reduce cross-section such that length of the first reduced cross-sectional area is the same as a length of the second reduced ross-sectional area along a same surface of the longitudinal length of the same width lead, with routine experiment and optimization since shape of the leads are important, in order to minimizing the size of an integrated circuit package. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 23, Sundstrom & Beng discloses the electronic device of claim 21 and Beng further discloses, wherein a length of the first reduced cross-sectional area is different than a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead 
  But Beng  already discloses, Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the shape of the same width leads of reduce cross-section such that herein a length of the first reduced cross-sectional area is different than a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead , with routine experiment and optimization since shape of the leads are important, in order to minimizing the size of an integrated circuit package. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 26, Sundstrom discloses method of claim 9 but does not explicitly discloses, further including reducing a second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead. 
But Beng discloses, 
	 A second reduced cross-sectional area along a surface of the longitudinal length of the same width lead (17) (see second reduced cross-sectional area as marked in Fig. 2 below).
Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and is such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).


    PNG
    media_image10.png
    847
    662
    media_image10.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Sundstrom such that a second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead, according to disclosing of Beng above, in order to minimize size of an integrated circuit package, as taught by Beng above.

Regarding claim 27, Sundstrom & Beng discloses the method of claim 26 but does not explicitly discloses, wherein a length of the first reduced cross- sectional area is the same as a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead.  
But Beng  already discloses, Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the shape of the same width leads of reduce cross-section such that length of the first reduced cross-sectional area is the same as a length of the second reduced ross-sectional area along a same surface of the longitudinal length of the same width lead, with routine experiment and optimization since shape of the leads are important, in order to minimizing the size of an integrated circuit package. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).




Regarding claim 28, Sundstrom & Beng discloses the method of claim 26 and further disclose, wherein a length of the first reduced cross- sectional area is different than a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead.

  But Beng  already discloses, Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the shape of the same width leads of reduce cross-section such that a length of the first reduced cross- sectional area is different than a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead., with routine experiment and optimization since shape of the leads are important, in order to minimizing the size of an integrated circuit package. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 31, Sundstrom & Beng discloses the electronic system of claim 18 and further disclose, further including a second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead. 
But Beng discloses, 
	 A second reduced cross-sectional area along a surface of the longitudinal length of the same width lead (17) (see second reduced cross-sectional area as marked in Fig. 2 below).
Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and is such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).


    PNG
    media_image10.png
    847
    662
    media_image10.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Sundstrom such that a second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead, according to disclosing of Beng above, in order to minimize size of an integrated circuit package, as taught by Beng above.

Regarding claim 32, Sundstrom & Beng discloses the electronic system of claim 31 and further disclose, wherein a length of the first reduced cross-sectional area is the same as a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead. 
But Beng  already discloses, Same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the shape of the same width leads of reduce cross-section such that length of the first reduced cross-sectional area is the same as a length of the second reduced ross-sectional area along a same surface of the longitudinal length of the same width lead, with routine experiment and optimization since shape of the leads are important, in order to minimizing the size of an integrated circuit package. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

 Regarding claim 33, Sundstrom & Beng discloses the electronic system of claim 31 and further disclose, wherein a length of the first reduced cross-sectional area is different than a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead.
  But Beng  already discloses, same width leads (17, Fig. 2) may have various shapes subject to the location of bonding pads to be connected and the position of the outer parts of the of the lead fingers and such a layout helpful in minimizing the size of an integrated circuit package (Col.3, lines 58-67).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to vary the shape of the same width leads of reduce cross-section such that a length of the first reduced cross- sectional area is different than a length of the second reduced cross-sectional area along a same surface of the longitudinal length of the same width lead., with routine experiment and optimization since shape of the leads are important, in order to minimizing the size of an integrated circuit package. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 34, Sundstrom & Beng discloses the electronic system of claim 18 and further disclose, wherein the reduced cross-sectional area on the leads includes a slot, a notch, a grove, or a compressed region located on a top surface, a bottom surface, a right side and a left side of the same width lead.  (reduced cross-sectional area A has reduced/compressed width compared to width W at the tip of the lead, as seen in Sundstrom  Fig. 7 above, and hence may be interpreted as including an compressed region in width direction. The compressed region A is located on top surface of lead A and LEAD B)


), wherein at least one of the leads includes a bent portion (including bent portion-1 & bent portion-2 as marked) and a flat portion (as marked), the bent portion positioned between the enclosure and the flat portion (portion of the bent portion i.e. bent portion-2 is positioned between 634 & the flat portion as marked, see Fig. 8) , …….the reduced cross- section area located on the bent portion and/or the flat portion (reduced cross-sectional area located on bent portion 1 as seen in Fig. 7 below). 
	
    PNG
    media_image3.png
    527
    735
    media_image3.png
    Greyscale

But Sundstrom does not explicitly disclose,
…….the flat portion configured to be connected to a circuit board….
Meanwhile, Sundstrom additionally discloses, an electronic package 10 wherein outer leads 20 connected to printed circuit board (PCB) 9 (see para [0021], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sundstrom’s electronic device such that outer lead (flat portion) are connected to a printed circuit board, in order to form an electronic package, as taught by Sundstrom above.
Claim 38 & 41 rejected under 35 U.S.C. 103 as being unpatentable over HIGGINS, III (US 2015/0001691 A1).

Regarding claims 38, HIGGINS discloses the electronic device of claim 36 but does not explicitly discloses, further including a slot formed in a bottom surface of the leads runs at least partially along the longitudinal length of the leads.
But Higgins additionally discloses, 


    PNG
    media_image11.png
    681
    520
    media_image11.png
    Greyscale

	further including a slot formed in a bottom surface of the leads (slot formed by intermediate region 316 with knee region 306 and heel/ankle region 308 on top surface of 302, marked as “slot” in Fig. 3 above) runs at least partially along the longitudinal length of the leads (as seen in Fig. 3 above, the slot runs partially along the longitudinal length of 302).
	The leads may be thinned from the top or bottom surfaces, or partially thinned from both top and bottom surfaces (para [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute HIGGINS slot on top surface (Fig. 2) with a slot on both top and bottom surfaces such that a slot formed in a bottom surface of the leads runs at least partially along the longitudinal length of the leads, since the court has held that a simple substitution of one known element for another (leads thinned to form a slot on top or bottom surface , or on both top and bottom surfaces disclosed by Higgins) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claims 41, HIGGINS discloses the method of claim 39 but does not explicitly discloses, further including forming a slot in a bottom surface of the leads running at least partially along the longitudinal length of the leads.
But Higgins additionally discloses, 


    PNG
    media_image11.png
    681
    520
    media_image11.png
    Greyscale

	further including a slot formed in a bottom surface of the leads (slot formed by intermediate region 316 with knee region 306 and heel/ankle region 308 on top surface of 302, marked as “slot” in Fig. 3 above) runs at least partially along the longitudinal length of the leads (as seen in Fig. 3 above, the slot runs partially along the longitudinal length of 302).
	The leads may be thinned from the top or bottom surfaces, or partially thinned from both top and bottom surfaces (para [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute HIGGINS slot on top surface (Fig. 2) with a slot on both top and bottom surfaces such that a slot formed in a bottom surface of the leads runs at least partially along the longitudinal length of the leads, since the court has held that a simple substitution of one known element for another (leads thinned to form a slot on top or bottom surface , or on both top and bottom surfaces disclosed by Higgins) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).


Allowable Subject Matter

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten include all of the limitations of the base claim and any intervening claims.

With respect to claim 25, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein at least one of the same width leads having a reduced cross-sectional area along a longitudinal length of the same width lead includes a bent portion and a flat portion, the bent portion positioned between the enclosure and the flat portion, the flat portion configured to be connected to a circuit board, the reduced cross-section regions located on the flat portion but not on the bent portion ( Claim 25) (Sundstrom’s reduced cross-sectional regions are located on the bent portion , see Fig. 7 above).
Claims 30 & 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

wherein at least one of the leads having a reduced cross-sectional area along a longitudinal length of the lead includes a bent portion and a flat portion, the bent portion positioned between the enclosure and the flat portion , the reduced cross-section regions located 6TI-79611Application No. 16/254,718Amendment dated December 23, 2020 Reply to Office Action of July 31, 2020on the flat portion but not the bent portion (Claim 30) (Sundstrom’s reduced cross-sectional regions are located on the bent portion , see Fig. 7 above).
wherein at least one of the same width leads having a reduced cross-sectional area along a longitudinal length of the lead includes a bent portion and a flat portion, the bent portion positioned between the enclosure and the flat portion, the flat portion configured to be connected to a circuit board, the reduced cross-section regions located on the flat portion but not the bent portion (Claim 35) (Sundstrom’s reduced cross-sectional regions are located on the bent portion, see Fig. 7 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time Zone).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                           

  

/KHATIB A RAHMAN/Examiner, Art Unit 2813